DISMISS and Opinion Filed October 31, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-22-00503-CV

                           KATHERINE SMITH, Appellant

                                         V.

                       BARBARA ROBINSON, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01767-E

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellee has filed a motion to dismiss this appeal based on appellant’s failure

to file her brief. See TEX. R. APP. P. 42.3(b),(c); see also id. 38.8(a). We note the

brief was first due September 9, 2022. When appellant had failed to file the brief by

September 29, 2022, we ordered her to file the brief by October 10, 2022, and

cautioned her that failure to do so would result in dismissal of the appeal. See id.

38.8(a)(1), 42.3(b),(c).     To date, appellant has not complied or otherwise

communicated with the Court.
     Accordingly, we grant the motion and dismiss the appeal.


                                       /Robert D. Burns, III/
                                       ROBERT D. BURNS, III
                                       CHIEF JUSTICE



220503F.P05




                                    –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

KATHERINE SMITH, Appellant                  On Appeal from the County Court at
                                            Law No. 5, Dallas County, Texas
No. 05-22-00503-CV         V.               Trial Court Cause No. CC-22-01767-
                                            E.
BARBARA ROBINSON, Appellee                  Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Goldstein participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 31, 2022.




                                      –3–